Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CPR 1.114, including the fee set forth in 37 CPR 1.17 (e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CPR 1.114, and the fee set forth in 37 CPR 1.17 (e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CPR 1.114. Applicant's submission filed on 06/21/2021 has been entered.

Response to Amendment
Applicant's amendments and remarks submitted 06/21/2021 have been entered and considered. Claim 1 is amended. Claim 7 is canceled.

Response to Arguments
Applicant's amendments submitted 06/21/2021 have been fully considered but are moot, because they do not apply to the references/combination used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-6, 8-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Park et al (US9300947) in view of Kogler et al (US20150285654), Scavezze et al (US20170230641) further in view of Bowman (“3D User Interface”, 2004).

Regarding Claim 1. Park teaches A method for conversion of a series of two-dimensional images into a series of three-dimensional images (Park, abstract, the invention describes a method of producing a stereo image from a temporal sequence of digital images, comprising receiving a temporal sequence of digital images; analyzing pairs of digital images to produce corresponding stereo suitability scores; selecting a pair of digital images based on the stereo suitability scores; producing a motion consistency map; and producing a stereo image pair.) comprising:
(a) receiving said two-dimensional images from a video source at a two-dimensional to three-dimensional converter where each of said series of two-dimensional images are from a same viewpoint, where said series of two-dimensional images do not include any images from a viewpoint other than said same viewpoint, where said two-dimensional images are received in a format suitable for being displayed on a two-dimensional display that is not capable of displaying three-dimensional video, where said two-dimensional images are received at a frame rate consistent with being displayed on said two-dimensional display, wherein said two-dimensional images have a first field of view (Park, abstract, the system uses a processor to analyze the selected pair of digital images to produce a motion consistency map; and storing the stereo image pair in a processor-accessible memory.
Col 2, line 20-54, the method of producing a stereo image from a temporal sequence of digital images comprises, receiving a temporal sequence of digital images captured by an image capture device; This invention has the advantage that it produces one or more stereo images from a digital video that is captured using a conventional 2D image capture device such as a video camera. Stereo images can be formed from videos of a scene containing one or more rigid or non-rigid moving objects captured using a stationary video camera. 
Col 3, line 47-55, FIG. 1 is a block diagram of a digital imaging system 20 including an image capture subsystem 30 and an associated digital processor 12 that can be used to implement the present invention according to a preferred embodiment.
The processor is equivalent to 2D to 3D converter. 
Therefore, a conventional 2D image capture device captures image that is suitable to display on a 2D display.
Col 3, line 56-67, the method can be applied to a set of digital images captured using a digital camera operating in a "burst capture mode." Burst capture modes are well-known in the art, and are used to capture a sequence of images at a relatively high 
Therefore, 2D image is captured in 30 frames/second.);
(b) said two-dimensional to three-dimensional converter processing said two-dimensional images all of which are from said same viewpoint and do not include any images from a viewpoint other than said same viewpoint to determine said three-dimensional images (Park, col 2, line 20-54, the method of producing a stereo image from a temporal sequence of digital images comprises, receiving a temporal sequence of digital images captured by an image capture device; This invention has the advantage that it produces one or more stereo images from a digital video that is captured using a conventional 2D image capture device such as a video camera. Stereo images can be formed from videos of a scene containing one or more rigid or non-rigid moving objects captured using a stationary video camera. 
Therefore, digital processor 12 processing said sequence of 2D digital video images from single stationary perspective to determine sequence of 3D stereoscopic digital video images.);
(c) said two-dimensional to three-dimensional converter providing said three-dimensional images in a format suitable for being displayed on a three-dimensional display, where said three-dimensional images are provided at a frame rate consistent with being displayed on said three-dimensional display (Park, col 6, line 60-67, the display 90 can be a stereo display. Preferably the display 90 is used to display the stereo image 69 that 65 is derived from the digital video 132.
Although Park didn’t explicitly teach the frame rate of the stereo display. Those skilled in the art will note that displays which present alternating left and right images (shutter images) need to be operated at a frame rate that is fast enough that the changes are not noticeable by the user to deliver a pleasing stereoscopic image. Therefore,  it is obvious that the converted 3D images need to be provided in appropriated frame rate to be displayed correctly on a 3D display.);
(d) receiving said three-dimensional images by said three-dimensional display and in response rendering said three-dimensional images on said three-dimensional display (Park, col 2, line 20-54, the method produces a stereo image pair including a left view image and a right view image by combining the first image and the
second image responsive to the motion consistency map; and stores the stereo image pair in a processor-accessible memory.
Col 6, line 60-67, the display 90 can be a stereo display. Preferably the display 90 is used to display the stereo image 69 that 65 is derived from the digital video 132.).

Park fails to explicitly teach, however, Kogler teaches wherein said three-dimensional images have a second field of view that is within 10 percent of said first field of view, (Kogler, abstract, the invention describes a navigation apparatus for spatially representing a digital map section around a geographical position on the earth's surface on the basis of digital geodata, wherein the digital geodata have height information, having a first input interface for the digital geodata; a second input interface for coordinates of the geographical position; a third input interface for a perspective 
output interface coupled to the processor module and intended to output output data corresponding to the projection of the geodata which can be visually perceived in different ways and corresponds to the height information.
[0027], in addition, the processor module is set up or customized to associate different visual perception values with the geodata for different topological height values to obtain a visually differently perceptible or notionally plastic projection of the geodata that corresponds to the height information.
[0049] In this case too, the lookup table can be used to provide a defined height-angle association according to some exemplary embodiments for a software-implemented and/or hardware-implemented graphics processor. The statement "±10%" in the table above means, in each case, that the corresponding viewing angle can differ from the stated mean value by up to 10% of the mean angle value in an upward or downward direction. Optionally the viewing angles each differ from the indicated mean value by less than 5% and may even differ by less than 2% of the mean angle value in an upward or downward direction.
Therefore, the system reproduce 3D geographical views for each height. Within each height, the viewing angle is within 10% limit.).
Park and Kogler are analogous art, because they both teach method of reproducing 3D images for displaying. Park further teaches converting 2D images to 3D images for displaying. Kogler further teaches reproducing 3D images wither different viewing angles and height. Therefore, it is obvious to a person with ordinary skill in the 

The combination of Park and Kogler fails to explicitly teach, however, Scavezze teaches wherein said three-dimensional display is a virtual reality headset. (Scavezze, abstract, the invention describes using sensor fusion in an electronic device such as a head mounted display (HMD) device that has a sensor package equipped with different sensors so that information that is supplemental to captured 2D images of objects or scenes in a real world environment may be utilized to determine an optimized transform of image stereo-pairs and to discard erroneous data that would otherwise prevent successful scans used for construction of a 3D model in, for example, virtual world applications.).
Park, Kogler and Scavezze are analogous art, because they all teach method of displaying 3D images. Scavezze further teaches method of displaying stereo images in a HMD with sensors. Therefore, it is obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the 2D images to 3D images conversion and 3D image displaying method (taught in Park and Kogler), to 

The combination of Park, Kogler and Scavezze fails to explicitly teach, however, Bowman teaches (e) wherein said three-dimensional images are selectively mapped in a different manner to said three-dimensional display based upon different contexts of said two-dimensional images. (Bowman, page 87, par 1, the chapter describes a variety of input devices that are used in both immersive and esktop application and their effect on 3D UIs. It also examine how to choose input devices for different 3D applications by looking at some important device attributes, taxonomies, and evidence from empirical studies.
Page 87, par 2, choosing appropriate output devices is an important component of designing, developing, and using a 3D application, since they are the primary means of presenting information to the user. An equally important part of 3D UI design is choosing the appropriate set of input devices that allow the user to communicate with the application. For example, we might need to track the user’s head or let him interact with the application using his voice. Perhaps our 3D UI has specific needs, such as letting users throw 3D virtual paint around using a paint bucket, or providing a way to record handwritten notes. As with output devices, there are many different types of input devices to choose from when developing a 3D UI, and some devices may be more appropriate for certain tasks than others.
Page 90, par 2, There are many input devices that are used in desktop 3D UIs. Many of these devices have been used and designed for traditional 2D desktop applications such as word processing, spreadsheets, and drawing. However, with appropriate mappings, these devices also work well in 3D UIs and in 3D applications such as modeling and computer games. Some desktop input devices have also been developed with 3D interaction in mind. These devices can provide up to 6 DOF, allowing users to manipulate objects in 3D space, and are specifically designed for interaction on
the desktop. Of course, most of these devices could also be used in more immersive 3D UIs that use surround-screen displays or HMDs, although some would be more appropriate than others. 
Page 92, par 1, The keyboard may be used for translation while the mouse or trackball is used to rotate the camera so the user can see the 3D environment (e.g., look up, look down, turn around). 
Page 111, par 3, The Cubic Mouse (shown in Figure 4.18), originally developed at Fraunhofer GMD, is a 3D mouse designed primarily as an interactive prop for handling 3D objects. It is ideally suited for examining volumetric data because of its ability to intuitively map to the volume’s coordinates and act as a physical proxy for manipulating it.
Page 126, par 1, A key issue in 3D interface design is to choose the appropriate input devices that are best suited to the needs of a particular application. The designer
needs to examine the various tasks the 3D UI needs to support, find or develop the appropriate interaction techniques, and ensure that the chosen input devices are mapped to these techniques appropriately. 
Page 128, par 1-2, however, using the 3D tracker to input parameter values to change the rendering style has a less natural mapping from device to IT. If the scientific

Therefore, depends on the context environment of the application displaying 3D content, actions of corresponding input device are mapped appropriately for user to fully use the 3D features.).
Park, Kogler, Scavezze and Bowman are analogous art, because they all teaching method of 3D images displaying. The combination of Park, Kogler and Scavezze further teaches method of converting 2D images to 3D images for displaying. Bowman further teaches method of mapping different input device for displaying 3D images/videos. Therefore, it is obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the 2D images to 3D images conversion method (taught in Park, Kogler and Scavezze), to further use the method of mapping different input device for displaying 3D images/videos (taught in Bowman), so as to fully implement the 3D application features using appropriate input devices (Bowman, page 128, par 1-2).

Regarding Claim 4.  The combination of Park, Kogler, Scavezze and Bowman further teaches The method of claim 1 wherein said video source is not aware that said two-dimensional images are to be displayed on said three-dimensional display (Park, col 2, line 20-54, the method of producing a stereo image from a temporal sequence of digital images comprises, receiving a temporal sequence of digital images captured by an image capture device; This invention has the advantage that it produces one or more stereo images from a digital video that is captured using a conventional 2D image capture device such as a video camera. Stereo images can be formed from videos of a scene containing one or more rigid or non-rigid moving objects captured using a stationary video camera. 
Therefore, a conventional 2D image capture device is not aware the images are to be displayed on a 3D display.).

Regarding Claim 5. The combination of Park, Kogler, Scavezze and Bowman further teaches The method of claim 4 wherein said three-dimensional display is not aware that said three-dimensional images originated as said two-dimensional images (Park, abstract, the system uses a processor to analyze the selected pair of digital images to produce a motion consistency map; and storing the stereo image pair in a processor-accessible memory.
Col 2, line 20-54, the method produces a stereo image pair including a left view image and a right view image by combining the first image and the second image responsive to the motion consistency map; and stores the stereo image pair in a processor-accessible memory.
Col 6, line 60-67, the display 90 can be a stereo display. Preferably the display 90 is used to display the stereo image 69 that 65 is derived from the digital video 132.
.

Regarding Claim 6. The combination of Park, Kogler, Scavezze and Bowman further teaches The method of claim 1 wherein said two-dimensional images are suitable to rendered with a maximum first view and said three-dimensional images are suitable to be rendered with a maximum second view that are different based upon pixel displacements (Park, col 2, line 20-54, the method produces a stereo image pair including a left view image (maximum first view) and a right view image (maximum second view) by combining the first image and the second image responsive to the motion consistency map; and stores the stereo image pair in a processor-accessible memory.
Col 6, line 11-23, the present invention is directed towards producing a set of one or more stereo images 69 from a captured digital video 132. As used herein, a stereo image 69 is a set of images of substantially the same scene having the appearance of being captured from different viewpoints. A stereo image can be produced by literally photographing a scene from two different camera positions, or by other methods (e.g., by fixing the position of a camera, and then capturing images of a scene including moving objects.
Col 8, line 3-22, as shown in FIG. 6, a first image 302 and a second image 304, which correspond to two image frames of the digital video 132 (FIG. 2), are the inputs for the integral projection matching algorithm. The first image 302 is input to a row sum for each row of the first image 302, it computes the sum of all pixel data values in that row. The first image row sum data 308 and second image row sum data 310 are input to a vector offset computer 312, which computes the offset that best matches the two input vectors.).

Regarding Claim 8. The combination of Park, Kogler, Scavezze and Bowman further teaches The method of claim 1 wherein said three-dimensional display includes at least one sensor for tracking motion of said three-dimensional display (Scavezze, [0023] The display system 300 may further include one or more motion sensors 318 (e.g., inertial, multi-axis gyroscopic or acceleration sensors) to detect movement and position/orientation/pose of a user's head when the user is wearing the system as part of an augmented reality HMD device.).

Regarding Claim 9. The combination of Park, Kogler, Scavezze and Bowman further teaches The method of claim 8 wherein said at least one sensor includes at least one of a gyroscope, an accelerometer, and a position tracker (Scavezze, [0023] The display system 300 may further include one or more motion sensors 318 (e.g., inertial, multi-axis gyroscopic or acceleration sensors) to detect movement and position/orientation/pose of a user's head when the user is wearing the system as part of an augmented reality HMD device.).

Regarding Claim 10. The combination of Park, Kogler, Scavezze and Bowman further teaches The method of claim 8 wherein said three-dimensional display provides a motion signal that is received by said video source (Scavezze, [0042] An image capture device, for example an HMD device 104 as discussed above, includes an image sensor 306. Using the image sensor 306, a plurality of images of an object 802 is captured in step 902. Contemporaneously with the capture of each image, one or more of a position, motion, or orientation (PMO) of the image capture device are detected using, for example, one or more of GPS subsystem 316, motion sensors 318, and/or outward facing image sensors 306, collectively in step 904. rules package 906 is established pertaining to the selection of images from among those captured in step 902.
[0043] The rules in the rules package 906 may also include motion rules 914. The motion rules 914 may, for example, define the motion of the image capture device being at or below a predetermined threshold.).

Regarding Claim 11. The combination of Park, Kogler, Scavezze and Bowman further teaches The method of claim 10 wherein said video source modifies said two-dimensional video based upon receiving said motion signal (Scavezze, [0023] The display system 300 may further include one or more motion sensors 318 (e.g., inertial, multi-axis gyroscopic or acceleration sensors) to detect movement and position (or orientation or pose) of a user's head when the user is wearing the system as part of an augmented reality HMD device. Motion data may be used, potentially along with eye-tracking glint data and outward-facing image data, for gaze detection, as well as for correct for blur in images from the outward-facing image sensor(s) 306. 
[0035] Data provided by motion sensors 318 may be used to provide hints on how to combine the images. the position, orientation, and rotation data from any of the sensor package 505 components is used as an initial starting point to perform the position integration based on the variety of 2D images,
[0036] A maximum threshold of acceptable motion can be set to determine an acceptable image. Alternatively, a threshold can be determined by comparison of motion sensor 318 data contemporaneous to image capture data, which can be used to choose the images with a lowest relative contemporaneous motion among several.).

Claims 2-3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Park et al in view of Kogler et al, Scavezze et al, Bowman further in view of Richards et al (US6477267).

Regarding Claim 2. The combination of Park, Kogler, Scavezze and Bowman fails to explicitly teach, however, Richards teaches The method of claim 1 wherein said two-dimensional images are received by said two-dimensional to three-dimensional converter at a first bandwidth rate and wherein said three-dimensional images are provided by said two-dimensional to three-dimensional converter at a second bandwidth rate, wherein said second bandwidth rate at least one of is greater than and equal to said first bandwidth rate (Richards, 
Col 2, line 35-39, The final stage of the 2D to 3D conversion process is completed in real-time at the receiver and thus the increased bandwidth requirements for displaying 3D images is local to the television decoder and does not adversely affect the channel handling capacity of the television carrier. 
Col 9, line 7-35, the system stores and transmits 3D images over conventional 2D video systems by encoding MSD data within each video frame. The process of adding the MSD data to a 2D video image to form a DDC encoded video frame is illustrated in FIG. 8.
Col 12, line 38-43, the method includes transmitting a DDC encoded 2D image and using DDC to synthesize the required number of projection images. Whilst a wide bandwidth is required within the DDC decoder, the original 2D bandwidth is maintained at the transmitter and/or recording equipment.).
Park, Kogler, Scavezze, Bowman and Richards are analogous art, because they all teach method of converting 2D images to 3D images for displaying. Richards further teaches method of use higher bandwidth for transmitting generated 3D images, while keep the same bandwidth for 2D images. Therefore, it is obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the 2D images to 3D images conversion method (taught in Park, Kogler, Scavezze and Bowman), to further use higher bandwidth for created 3D images (taught in Richards), so that channel handling capacity is not adversely affected by bandwidth requirements (Richards, Col 2, line 35-39).

Regarding Claim 3. The combination of The combination of Park, Kogler, Scavezze, Bowman and Richards further teaches The method of claim 1 wherein said two-dimensional images are received by said two-dimensional to three-dimensional converter at a first bandwidth rate and wherein said three-dimensional images are provided by said two-dimensional to three-dimensional converter at a second bandwidth rate, wherein said second bandwidth rate is the same as said first bandwidth rate (Richards, col 2, line 35-39, The final stage of the 2D to 3D conversion process is completed in real-time at the receiver and thus the increased bandwidth requirements for displaying 3D images is local to the television decoder and does not adversely affect the channel handling capacity of the television carrier. 
Col 9, line 7-35, the system stores and transmits 3D images over conventional 2D video systems by encoding MSD data within each video frame. The process of adding the MSD data to a 2D video image to form a DDC encoded video frame is illustrated in FIG. 8.
Therefore, 2D video frames are received at step 3 of figure 8 for conversion by adding MSD data to form DDC encoded video frames such that it may be provided at original 2D bandwidth (equal to first bandwidth rate), so as to prevent putting pressure on current available bandwidth.)

Claims 12-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Park et al in view of Kogler et al, Scavezze et al, Bowman further in view of Jin et al (US20160323560).

Regarding Claim 12. The combination of Park, Kogler, Scavezze and Bowman fails to explicitly teach, however, Jin teaches The method of claim 11 wherein said motion signal is provided to said video source through said two-dimensional to three-dimensional converter (Jin, abstract, the invention describes a stereoscopic device that provides a virtual reality experience by immersing a user in a simulated environment.
[0023] When the user moves the head to a different position or orientation, the motion sensor detects the movement. Based on the new head position or orientation, the device determines new positions ( or new sizes as well) of the cropping windows and generates in real time the cropped 3D images or videos. Therefore, the field of view experienced by the user eyes changes correspondingly as the user moves the head. Thus, the user is immersed in a virtual reality created based on the 3D images or videos.
[0086] the playback device can convert 2D images or videos into 3D images or videos. In that way, the user can still use a virtual reality device to experience the VR effect based on images or videos that are originally recorded in 2D.).
Park, Kogler, Scavezze, Bowman and Jin are analogous art, because they all teach method of displaying 3D images. Both Scavezze and Jin further teaches method of displaying stereo images in a HMD with sensors. Jin further teaches method of re-

Regarding Claim 13. The combination of Park, Kogler, Scavezze, Bowman and Jin further teaches The method of claim 11 wherein said motion signal is at least one of received by and converted to said video source as a human interface device (Jin, [0023] When the user moves the head to a different position or orientation, the motion sensor detects the movement. Based on the new head position or orientation, the device determines new positions ( or new sizes as well) of the cropping windows and generates in real time the cropped 3D images or videos. Therefore, the field of view experienced by the user eyes changes correspondingly as the user moves the head. Thus, the user is immersed in a virtual reality created based on the 3D images or videos.
[0086] the playback device can convert 2D images or videos into 3D images or videos. In that way, the user can still use a virtual reality device to experience the VR effect based on images or videos that are originally recorded in 2D.).

Claims 14-18, 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Park et al in view of Kogler et al, Scavezze et al, Bowman, Jin et al further in view of Tam et al (US20100080448).

Regarding Claim 14. The combination of Park, Kogler, Scavezze, Bowman and Jin fails to explicitly teach, however, Tam teaches The method of claim 13 wherein said human interface device is bound in a manner based upon a particular context being used (Tam, abstract, [0003-0005], the invention describes a method and a graphical user interface for modifying a depth map for a digital monoscopic color image. One way to alleviate the likely lack of program material in the early stages of 3D-TV rollout is to find a way to convert two-dimensional (2D) still and video images into 3D images, which would also enable content providers to re-use their vast library of program material in 3D-TV.
[0036] With reference to FIG. 1, an embodiment of a computer system 100 suitable for implementing the present invention is illustrated and for modifying the depth maps in response to user input obtained by means of the GUI. The processor 155 may also include a software or hardware module implementing a depth image based rendering (DIBR) algorithm to render 3D images A user input device 169 can be a mouse, jog/shuttle controller, keyboard, or other suitable input device connected to the processor 155, or a combination of two or more of the above, connected to the processor 155 to provide user input. The processor 155 is connected to an image data source 166 for receiving therefrom image or video data in the form of monoscopic color images together with their associated depth maps.
 interactively modifying a depth map of a monoscopic color image for enhancing a 3D image rendered therefrom.
Therefore, as user input device can add additional information to processor for updating 3D images, the motion signals can also be sent through user input devices. For example, for displaying a panorama view of a scenery, a user wearing a HMD can move the head from left to right, which is equivalent to a user clicking the mouse on a right arrow icon so as to see the images on the right.).
Park, Kogler, Scavezze, Bowman, Jin and Tam are analogous art, because they all teach method of displaying 3D images. Both Scavezze and Jin further teaches method of displaying stereo images in a HMD with sensors. Tam further teaches method of allowing user input signal to update the final 3D image generation. Therefore, it is obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the 2D images to 3D images conversion and 3D image displaying method (taught in Park, Kogler, Scavezze, Bowman and Jin), to further allow additional signals such as user input signal to create similar motion sensing signal (taught in Tam), so as to create a virtual reality panorama view even when user is not wearing HMD.

Regarding Claim 15. The combination of Park, Kogler, Scavezze, Bowman, Jin and Tam further teaches The method of claim 14 wherein said context is a computer mouse (Tam, [0036] With reference to FIG. 1, an embodiment of a computer system 100 suitable for implementing the present invention is illustrated and for modifying the depth maps in response to user input obtained by means of the GUI. The processor 155 may also include a software or hardware module implementing a depth image based rendering (DIBR) algorithm to render 3D images A user input device 169 can be a mouse, jog/shuttle controller, keyboard, or other suitable input device connected to the processor 155, or a combination of two or more of the above, connected to the processor 155 to provide user input. The processor 155 is connected to an image data source 166 for receiving therefrom image or video data in the form of monoscopic color images together with their associated depth maps.).

Regarding Claim 16. The combination of Park, Kogler, Scavezze, Bowman, Jin and Tam further teaches The method of claim 14 wherein said context is a keyboard (Tam, [0036] With reference to FIG. 1, an embodiment of a computer system 100 suitable for implementing the present invention is illustrated and for modifying the depth maps in response to user input obtained by means of the GUI. The processor 155 may also include a software or hardware module implementing a depth image based rendering (DIBR) algorithm to render 3D images A user input device 169 can be a mouse, jog/shuttle controller, keyboard, or other suitable input device connected to the processor 155, or a combination of two or more of the above, connected to the processor 155 to provide user input. The processor 155 is connected to an image data source 166 for receiving therefrom image or video data in the form of monoscopic color images together with their associated depth maps.).

Regarding Claim 17. The combination of Park, Kogler, Scavezze, Bowman, Jin and Tam further teaches The method of claim 14 wherein said binding includes scaling factors (Tam, as shown in Fig 3, user interface includes a “zoom” button to provide scaling factors for modifying the generated 3D images.).

Regarding Claim 18. The combination of Park, Kogler, Scavezze, Bowman, Jin and Tam further teaches The method of claim 14 wherein said binding is based upon an interactive process (Tam, [0037] Flowcharts shown in FIGS. 2, 5 and 6 illustrate exemplary embodiments of a method of the present invention for interactively modifying a depth map of a monoscopic color image for enhancing a 3D image rendered therefrom.).

Regarding Claim 21. The combination of Park, Kogler, Scavezze, Bowman, Jin and Tam further teaches The method of claim 17 further comprising selectively modifying said scaling factors (Tam, as shown in Fig 3, user interface includes a “zoom” button to provide scaling factors for modifying the generated 3D images.
It is common to provide scaling factors when user is zooming the images. Scaling factor can be provided by a slider.).


Claims 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Park et al in view of Kogler et al, Scavezze et al, Bowman, Jin et al, Tam et al further in view of Smith et al (US5414801).

Regarding Claim 19. The combination of Park, Kogler, Scavezze, Bowman, Jin and Tam fails to explicitly teach, however, Smith teaches The method of claim 14 wherein said binding is based upon a selection of one of a plurality of calibration sets (Smith, abstract, the invention describes a three-dimensional space being rendered in a computer graphics system by representing the three-dimensional space as a plurality of convex polyhedra and representing the containment relationships among the plurality of convex polyhedra. Three-dimensional graphics representations can thereby be rendered in a real time using a low cost, graphics processor. Efficient movement through three-dimensional space along all six degrees of freedom is also provided by using a two-dimensional pointing device, preferably a mouse, in combination with a function selector, preferably a pair of keys on the mouse. Use of the mouse in combination with the second function key allows rotation in three-dimensional space rendition. Preferably, the six degrees of movement are implemented using predetermined combinations of mouse movement and function key selection to provide user intuitive movement through the three-dimensional space rendition along all six degrees of freedom.
Col 20, line 4-67, Referring to FIGS 14-19, the detailed operational steps for implementing the six degrees of movement according to the present invention will now be described. FIG 17 illustrates the steps performed to shift left or shift right, in response to selection of the first selection key 16a and movement of the mouse to the left or the right. FIG 18 illustrates the steps for increasing or decreasing pitch in response to selection of the second function selection key 16b and moving the mouse forward and backward. Finally, FIG 19 illustrates the steps in rolling to the left or right in 
Therefore, combination of mouse movement and velocity allows user to move six degrees in 3D space.).
Park, Kogler, Scavezze, Bowman, Jin, Tam and Smith are analogous art, because they all teach method of displaying 3D images. Both Tam and Smith further teaches method of allowing user input signal to update the final 3D image generation. Smith further teaches combination of mouse click and other settings to implement six degree movement. Therefore, it is obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the 2D images to 3D images conversion and 3D image displaying method (taught in Park, Kogler, Scavezze, Bowman, Jin and Tam), to further use the combination of mouse movement with other settings to implement six degrees of movement in 3D space (taught in Smith), so as to allow user to move through the 3D space in real time along all six degree of freedom with low cost PCs (Smith, col 3, line 40-45).

Regarding Claim 20. The combination of Park, Kogler, Scavezze, Bowman, Jin, Tam and Smith further teaches The method of claim 14 wherein said context is a game controller (Smith, col 3, line 9-45, attempts to improve the freedom of movement in a graphics display of a three-dimensional space has been implemented in a computer adventure game entitled "The Colony".
Therefore, it is obvious that the combination of mouse movements with other settings can be applied in a game environment.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN SHENG whose telephone number is (571)272-5734.  The examiner can normally be reached on M-F 9:30AM-3:30PM 6:00PM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Xin Sheng/Primary Examiner, Art Unit 2611